Case: 14-10996      Document: 00513109908         Page: 1    Date Filed: 07/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 14-10996                             FILED
                                  Summary Calendar                        July 9, 2015
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

KEVIN ARTHUR MILES,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC 3:13-CR-89-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The counsel appointed to represent Kevin Arthur Miles on appeal has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Miles has filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein, as well as Miles’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10996    Document: 00513109908     Page: 2   Date Filed: 07/09/2015



                                 No. 14-10996
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2